—Appeal from a judgment of the County Court of Albany County (Keegan, J.), rendered January 9, 1992, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant was initially convicted of the crime of criminal possession of a controlled substance in the fifth degree and was sentenced to six months in jail and five years’ probation. He was subsequently found to have violated the terms of his probation, and his probation was revoked and he was resentenced to a term of imprisonment of 2!ó to 7 years. Defendant contends on this appeal that the sentence imposed is harsh and excessive. Defendant was found to have violated the terms of his probation by leaving Albany County without permission and by virtue of his convictions of disorderly conduct on two separate occasions, as well as a conviction for the unlawful possession of marihuana. Defendant has shown by his actions that probation is not a viable alternative for him and, under these circumstances, we find no reason to disturb the sentence imposed by County Court.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.